Title: From George Washington to Jonathan Trumbull, Sr., 23 March 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Morris Town 23d March 1777

I am honored with yours of the 8th and 10th instant the first accompanying an account of the Committee of Simsbury against prisoners who were sent there by my order—There is no part of the charge to be objected against, but that of £9.6.0. said to be for the expence and trouble of the Committee themselves—I cannot see how either could have been incurred in so trivial a matter, or if any, that it could have been so large a proportion. However, I think the State had better pay what is reasonable and right, and make a Continental charge of it.
I wish you may not have been deceived in the forwardness of your Regiments, for I can assure you the returns fall far short of what was given out—Chandler’s, Swift’s and Charles Webb’s, by General Parsons’s letter of the 6th instant, had only eighty men each, though the latter sent his Son down some weeks ago, and drew four hundred Stand of Arms, assuring me, that his Father had as many men ready; None of the other Regiments were half full—Durkee’s had only 140 Men—From this State of facts it is evident, that if the most spirited exertions are not made, the Enemy will take the Field before we can draw a sufficient head of men together to oppose them—I am informed that the State of Massachusetts have called upon their different Districts to furnish as many men, as are sufficient to make up their

Quota of the eighty eight Battalions, and that they have succeeded, by this mode, far better than if they had proceeded in their usual line of enlistment—I dont know whether your State can exercise such powers, but if you can, you could never make use of them at a better time—From the present appearance of the weather, the Spring promises to be a forward one, and from every account, the Enemy only wait for good weather and good Roads to take the Field.
The reinforcement of Russians spoke of by Governor Wentworth has been mentioned in several letters that have been thrown out, I believe with an intent to divide and intimidate—For although I do not doubt but they would employ Russians or any other Barbarians, to accomplish their designs, I do not think there is a probability that they can be here shortly, if at all.
Governor Livingston informed me a few days ago, that he understood, that Governor Franklin, by some means or other, continued to carry on a correspondence with Mr Hugh Wallace of New York; and a Gentleman of the name of Livingston who went into New York and took protection, but not liking his situation, returned again, informed upon oath, that he heard that Governor Franklin granted protections to such as would take them, in Connecticut; and that one Shackles of Middletown carried on a correspondence with Miles Sherbrook of New York—This, Livingston says he had from Sherbrook’s Clerk—I dont know that the foregoing amounts to positive proof against Govr Franklin, but it ought, at least, to put you upon your guard, and have him narrowly watched. I have the Honor to be Sir Your most obedient Servant

Go: Washington

